                                                           Case 2:17-bk-19548-NB            Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08                         Desc
                                                                                              Main Document    Page 1 of 6

                                                           1   Debra I. Grassgreen (CA Bar No. 169978)
                                                               Malhar S. Pagay (CA Bar No. 189289)
                                                           2   PACHULSKI STANG ZIEHL & JONES LLP
                                                               10100 Santa Monica Blvd., 13th Floor
                                                           3   Los Angeles, California 90067
                                                               Telephone: 310/277-6910
                                                           4   Facsimile: 310/201-0760
                                                               E-mail: dgrassgreen@pszjlaw.com
                                                           5           mpagay@pszjlaw.com
                                                           6   Attorneys for Richard M. Pachulski,
                                                               Chapter 11 Trustee
                                                           7

                                                           8                                 UNITED STATES BANKRUPTCY COURT
                                                           9                                   CENTRAL DISTRICT OF CALIFORNIA
                                                          10                                            LOS ANGELES DIVISION
                                                          11   In re                                                    Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                          12   LAYFIELD & BARRETT, APC,                                 Chapter 11
                                                          13                                     Debtor.                 NOTICE OF HEARING ON MOTION FOR
                                LOS ANGELES, CALIFORNIA
                                   ATTORNEYS AT LAW




                                                                                                                         ORDER (1) AUTHORIZING SALE OF
                                                          14                                                             REAL PROPERTY FREE AND CLEAR OF
                                                                                                                         ALL LIENS, CLAIMS AND
                                                          15                                                             ENCUMBRANCES PURSUANT TO
                                                                                                                         11 U.S.C. §§ 363(B) AND (F); (2)
                                                          16                                                             APPROVING BUYER AS GOOD-FAITH
                                                                                                                         PURCHASER PURSUANT TO 11 U.S.C.
                                                          17                                                             § 363(M); AND (3) AUTHORIZING
                                                                                                                         PAYMENT OF UNDISPUTED LIENS AND
                                                          18                                                             OTHER ORDINARY COSTS OF SALE
                                                          19
                                                                                                                         [2720 Homestead Road, Units 210 and 220,
                                                          20                                                             Park City, Utah 84098]
                                                          21                                                             Date:      April 2, 20191
                                                                                                                         Time:      2:00 p.m.
                                                          22                                                             Place:     United States Bankruptcy Court
                                                                                                                                    Edward R. Roybal Federal Building
                                                          23                                                                        255 E. Temple Street, Ctrm. 1545
                                                                                                                                    Los Angeles, California 90012
                                                          24                                                            Judge:      Honorable Neil W. Bason
                                                          25

                                                          26

                                                          27   1
                                                                Hearing date and time scheduled and order shortening time granted during hearing on related matter conducted on
                                                               March 5, 2019.
                                                          28

                                                                                                                  1
                                                               DOCS_LA:320280.1 51414/001
                                                           Case 2:17-bk-19548-NB               Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08               Desc
                                                                                                 Main Document    Page 2 of 6

                                                           1   TO THE DEBTOR; OFFICE OF THE UNITED STATES TRUSTEE; PARTIES
                                                               REQUESTING NOTICE; WELLS FARGO BANK, N.A.; TOLL CREEK VILLAGE
                                                           2   OWNERS ASSOCIATION; PHILIP J. LAYFIELD; WES AVERY, CHAPTER 7 TRUSTEE
                                                           3   FOR THE BANKRUPTCY ESTATE OF PHILIP J. LAYFIELD; AND PARTIES IN
                                                               INTEREST:
                                                           4
                                                                      PLEASE TAKE NOTICE that on April 2, 2019, at 2:00 p.m., in courtroom 1545 of the
                                                           5   United States Bankruptcy Court for the Central District of California, Los Angeles Division, located
                                                               at 255 E. Temple Street, Los Angeles, California 90012, the Court will hold a hearing regarding the
                                                           6   Motion for Order (1) Authorizing Sale of Real Property Free and Clear of All Liens, Claims and
                                                           7   Encumbrances Pursuant to 11 U.S.C. §§ 363(b) and (f); (2) Approving Buyer as Good Faith
                                                               Purchaser Pursuant to 11 U.S.C. § 363(m); and (3) Authorizing Payment of Undisputed Liens and
                                                           8   Other Ordinary Costs of Sale (the “Motion”),2 filed by Richard M. Pachulski, the chapter 11 trustee
                                                               (the “Trustee”) for the bankruptcy estate of Layfield & Barrett, APC, which seeks an order:
                                                           9
                                                                       1.      approving the Purchase and Sale Agreement for Commercial Real Estate, as amended
                                                          10   by addenda numbered 1 and 2 (the “PSA”) and the sale of two office suites, Suites 210 and 220 (the
                                                               “Property”) at Toll Creek Village 2 (Parcel Nos. TCVC-2-210 and TCVC-2-220), an office
                                                          11   condominium complex located at 2720 Homestead Road, Park City, Utah 84098, free and clear of
                                                               any liens, claims, and encumbrances pursuant to 11 U.S.C. §§ 363(b) and (f), to Allegretti &
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                          12   Company (the “Buyer”), whose address is 20555 Devonshire St, PMB 375, Chatsworth, California
                                                               91311, for the total purchase price of $275,000.00, subject to overbid;
                                                          13
                                LOS ANGELES, CALIFORNIA
                                   ATTORNEYS AT LAW




                                                                       2.     authorizing the Trustee to sell the Property to the Buyer, or an overbidder, “as is,”
                                                          14   “where is,” “with all faults,” and without warranty or recourse, but free and clear of any and all liens,
                                                               claims, and interests, pursuant to 11 U.S.C. §§ 363(b) and (f);
                                                          15
                                                                       3.    approving the Buyer or any successful overbidder as a “good faith” purchaser under
                                                          16   section 363(m) of the Bankruptcy Code;
                                                          17          4.     attaching to the net sales proceeds any unpaid portion of the liens on the Property in
                                                               the same value, priority and scope as such liens existed as of the Petition Date;
                                                          18
                                                                      5.       reserving to the Trustee all rights to object to the validity, scope and priority of all
                                                          19   disputed liens, claims and encumbrances;
                                                          20           6.     authorizing the Trustee to take any and all necessary actions to consummate the sale
                                                               of the Property;
                                                          21
                                                                       7.      authorizing the Trustee to pay, through escrow, from the proceeds of the sale and
                                                          22   without further order of the Court any escrow fees, title insurance premiums and other ordinary and
                                                               typical closing costs and expenses payable by the Trustee pursuant to the PSA or in accordance with
                                                          23   local custom;
                                                          24         8.     waiving any requirements for lodging periods of the order approving the Motion
                                                               imposed by any other applicable bankruptcy rules;
                                                          25

                                                          26

                                                          27
                                                               2
                                                                   All terms not defined herein shall have the same meaning ascribed to them in the Motion.
                                                          28

                                                                                                                     2
                                                               DOCS_LA:320280.1 51414/001
                                                           Case 2:17-bk-19548-NB            Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08                Desc
                                                                                              Main Document    Page 3 of 6

                                                           1         9.     waiving the stay of the order approving the Motion imposed by Federal Rule of
                                                               Bankruptcy Procedure 6004(h) and any other applicable bankruptcy rules; and
                                                           2
                                                                       10.      granting the Trustee such other and further relief as may be appropriate.
                                                           3
                                                                       PLEASE TAKE FURTHER NOTICE that the Trustee seeks to sell the Property free and
                                                           4   clear of any and all liens, claims, and interests. The Trustee reserves the right to object to the
                                                               validity, scope and priority of all disputed liens, claims and interests.
                                                           5
                                                                      PLEASE TAKE FURTHER NOTICE that, as set forth in the PSA, to the extent the
                                                           6   Trustee receives additional bids for the Property, the sale is subject to overbids, permitting the
                                                               Trustee to consider potentially higher and better offers up to the time of the hearing regarding the
                                                           7   Motion.
                                                           8           The Motion is based upon the Memorandum of Points and Authorities, the Declarations of
                                                               Richard M. Pachulski and Randal Rupert and Exhibit “A” attached thereto, all pleadings, papers and
                                                           9   records on file with the Court, and on such other evidence, oral or documentary, as may be presented
                                                               to the Court at or prior to the time of the hearing on the Motion.
                                                          10
                                                                      Your Rights May Be Affected. You should read these papers carefully and discuss them
                                                          11   with your attorney, if you have one. (If you do not have an attorney, you may wish to consult one).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                          12            Deadline for Opposition Papers. The Motion is being heard on shortened notice. If you
                                                               wish to oppose the Motion, you must file a written response with the Court and serve a copy of it
                                                          13
                                LOS ANGELES, CALIFORNIA




                                                               upon the Trustee’s attorney at the address set forth above no later than March 29, 2019. If you fail
                                   ATTORNEYS AT LAW




                                                               to file a written response to the Motion within such time period, the Court may treat such failure as a
                                                          14   waiver of your right to oppose the Motion and may grant the requested relief.
                                                          15          PLEASE TAKE FURTHER NOTICE that any party requesting a copy of the Motion or
                                                               any supporting documents filed with the Court with respect to the Motion may contact counsel for
                                                          16   the Trustee, Malhar S. Pagay, Pachulski Stang Ziehl & Jones LLP, by email at:
                                                               mpagay@pszjlaw.com, by mail at 10100 Santa Monica Blvd., 13th Floor, Los Angeles, California
                                                          17   90067, or by telephone at (310) 277-6910.
                                                          18   Dated: March 19, 2019                          PACHULSKI STANG ZIEHL & JONES LLP
                                                          19
                                                                                                              By: /Malhar S. Pagay/
                                                          20
                                                                                                              Attorneys for Richard M. Pachulski, Chapter 11
                                                          21
                                                                                                              Trustee
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                             3
                                                               DOCS_LA:320280.1 51414/001
       Case 2:17-bk-19548-NB                   Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08                                      Desc
                                                 Main Document    Page 4 of 6

                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON MOTION FOR
ORDER (1) AUTHORIZING SALE OF REAL PROPERTY FREE AND CLEAR OF ALL LIENS,
CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 363(B) AND (F); (2) APPROVING
BUYER AS GOOD-FAITH PURCHASER PURSUANT TO 11 U.S.C. § 363(M); AND (3)
AUTHORIZING PAYMENT OF UNDISPUTED LIENS AND OTHER ORDINARY COSTS OF SALE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 19, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      , 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 19, 2019              Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                        Printed Name                                                    Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1
        Case 2:17-bk-19548-NB                  Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08                                      Desc
                                                 Main Document    Page 5 of 6
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   Case 2:17-19548

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.
        com
       Michael F Perlis , merickson@lockelord.com
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1
        Case 2:17-bk-19548-NB                   Doc 420 Filed 03/19/19 Entered 03/19/19 17:22:08                                      Desc
                                                  Main Document    Page 6 of 6
Service List by U.S. First Class Mail
Mailing Information for Case 2:17-19548

Layfield & Barrett, APC                                           SPECIAL NOTICE
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Roger G Jones
Attn: Philip Layfield, Officer of Record                          1600 Division St Ste 700
2720 Homestead Rd., Suite 210                                     Nashville, TN 37203
Park City, UT 84098
                                                                  Patricia Salcedo
Layfield & Barrett, APC                                           The Dominguez Firm
Fka Layfield & Wallace, APC                                       3250 Wilshire Blvd #2200
Fka The Layfield Law Firm, APC                                    Los Angeles, CA 90010
Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Ste. 210                                      Timothy M Smith
Park City, UT 84098                                               McKinley Smith APC
                                                                  3445 American River Dr., Ste A
Layfield & Barrett, APC                                           Sacramento, CA 95864
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Lance S Strumpf
Attn: Philip Layfield, Officer of Record                          Law Office of Lance S. Strumpf
Register No. 71408-050                                            5136 Woodley Ave.
MDC Los Angeles/Metropolitan Detention Ctr                        Encino, CA 91436
P.O. Box 1500
Los Angeles, CA 90053                                             Toll Creek Owners Association Inc
                                                                  c/o Jacob Watterson
Philip J. Layfield                                                130 South Main Ste 200
102 Moore’s Cro # 7                                               Logan UT 84323-0525
Millsboro, Delaware 19966
                                                                  Diane B Sherman
Philip J. Layfield                                                Law Offices of Diane B Sherman
1875 K St. NW                                                     1801 Century Park East Ste 1200
Washington, DC 20006                                              Los Angeles, CA 90067


Philip J. Layfield
c/o Zenith Legal Services, LLC
1875 Connecticut Ave. NW, 10th Floor
Washington, DC 20009

Philip J. Layfield
8 The Green, Suite 6426
Dover, Delaware 19901

Philip J. Layfield
c/o Anthony M. Solis
APLC 23679 Calabasas Road, Suite 412
Calabasas, California 91302-1502

Philip J. Layfield
c/o Law Office of Steven Brody
350 S. Figueroa Street, Suite 975
Los Angeles, California 90071




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
